December 10, 2009 Filed Via Edgar Ms. Kathryn McHale Staff Attorney Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC 20549 Re: Independent Bank Corporation Preliminary Revised Proxy Statement on Schedule 14A Filed November 25, 2009 File No. 000-07818 Dear Ms. McHale: This letter is provided by Independent Bank Corporation, a Michigan corporation (the "Company"), in response to the Staff's comment letter dated December4, 2009 with respect to the Company's Preliminary Proxy Statement filed in connection with a planned special meeting of the Company's shareholders (the "Proxy Statement"). We have set forth below each question contained in the Staff's comment letter, followed by our response. Capitalized terms not defined in this letter shall have the meaning assigned to them in the Proxy Statement. The Retail TP Exchange Offer, page 9 1. Please disclose the number of common stock that would be issued if 100% of the trust preferred securities of IBC Capitol Finance II are exchanged for Independent Bank Corporation's common stock as of the most recent practicable date. We have added a paragraph on page 9 of the Proxy Statement to include this information. It is also disclosed on page 8 of the Proxy Statement. Terms of Proposed Exchange Offer for CPP Preferred Shares, page 19 2. We note your disclosure on page 19 that you intend to issue common stock to the Treasury at a discount to the liquidation amount of the preferred CPP shares. Please disclose what indications you have received from Treasury that you may be able to exchange the preferred shares at a discount. Additionally, we note that the assumptions included in your pro forma disclosure assume this discount; please revise to reflect the impact if you do not receive the discount or include your justification for the assumption. Ms. Kathryn McHale
